Citation Nr: 0017649	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served from October 1973 to June 1974; from 
September 1991 to February 1992; and from January to 
September 1996.  This is an appeal from a June 1994 rating 
action by the Department of Veterans Affairs (VA) which 
reduced the evaluation for the veteran's left shoulder 
disability from 20 percent to 10 percent.

The record reflects that in October 1997 the veteran 
submitted a claim for service connection for a left elbow 
disability.  That claim was denied in a September 1999 rating 
action.  The veteran was duly notified of the decision and 
did not submit an appeal.  Thus, that matter is not in an 
appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Forward flexion of the veteran's left shoulder is from 0 
degrees to 155 degrees.  Abduction is from 0 degrees to 140 
degrees.  Rotation is from 0 degrees to 75 degrees with pain.  

3.  The veteran has pain and guarding involving his left 
shoulder.  He has difficulty with overhead lifting.  He has 
flare-ups 2 or 3 times a year requiring a Cortisone 
injection.  His functional limitation of the shoulder is to 
about the shoulder level. The veteran is right-handed.  


CONCLUSION OF LAW

Restoration of the previously assigned 20 percent evaluation 
for the veteran's left shoulder disability is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
5201 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he injured 
his left shoulder on several occasions including injuries in 
October 1991 and January 1992.  In October 1991 it was 
indicated that there was a diminished range of motion of the 
left shoulder.  There was also tenderness.  The assessment 
was left shoulder strain.  In January 1992 there was again 
diminished range of motion of the left shoulder.  The veteran 
also complained of pain involving the shoulder.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1992.  

VA outpatient treatment records reflect that he was seen in 
March and April 1992 for his left shoulder condition.  In 
March 1992 there was tenderness over the anterior aspect of 
the shoulder.  Range of motion of the left shoulder was 
reported to be 50 percent of normal.  

The veteran was afforded a VA general medical examination in 
June 1992.  It was indicated that he had received trauma to 
the left shoulder during service and was currently receiving 
physical therapy.  The shoulder was reportedly becoming worse 
with pain in the anterior left shoulder radiating posteriorly 
into the deltoid region.  The veteran had pain with lifting.  
He also had a complaint of intermittent swelling.

On examination of the left shoulder there was pain to 
abduction past 60 degrees.  His grip was decreased on the 
left when compared to the right.  He had generalized capsular 
tenderness of the left shoulder.  He had positive pain with 
range of motion in any direction.  He had internal rotation 
from 0 to 60 degrees and external rotation from 0 degrees to 
45 degrees.  He was able to abduct from 0 degrees to 30 
degrees.  He had pain over the insertion of the rotator cuff 
muscle.  An X-ray study of the left shoulder was negative.  
The diagnoses were capsulitis of the left shoulder and 
probable rotator cuff tear of the left shoulder. 

By rating action dated in July 1992, service connection was 
established for a left shoulder disability, rated 20 percent 
disabling under Diagnostic Code 5201.  

The veteran was hospitalized by the VA in August 1993 and 
decompression of the left shoulder was performed.  The 
diagnosis was impingement syndrome of the left shoulder.

VA outpatient treatment records reflect that the veteran was 
seen at the orthopedic clinic in October 1993.  Examination 
showed a full range of motion of the left shoulder with 
slight pain with full abduction.  

The veteran was afforded an orthopedic examination for the VA 
in March 1994.  It was indicated that he was right-handed and 
worked as a truckdriver.  He drove moving vans and was 
required to load and unload furniture.  

It was noted that he had had surgery for the shoulder in 
August 1993 which had helped his pain.  He had been off work 
completely for about two months and then was on a limited 
duty status until early January.  He was driving and not 
doing any lifting.  Beginning in January he returned to 
driving and lifting.  When he began loading and unloading the 
trucks, however, he experienced a recurrence of pain in his 
shoulder.  He stated that the pain had improved since the 
surgery, but since he began lifting he had more and more 
pain.  He had seen a doctor recently who had suggested that 
he have a 50-pound weight limit applied; that is, he should 
not lift any more than that and strongly suggested to him 
that he should seek some other type of employment.  The 
examiner added that that had also been his experience.  After 
an acromioplasty or rotator cuff tear, patients who were 
truckdrivers often could not return to the lifting part of 
that job.  

The veteran was concerned whether or not he would be able to 
continue in that type of work.  He was having increasing 
problems with lifting, lifting overhead and lifting heavy 
objects.  He had a burning pain through the anterior part of 
his shoulder and also pointed to the area of the 
acromioclavicular joint as being the site currently of his 
most frequent pain.  He had trouble sleeping on it and had 
pain at night.  He had difficulty reaching overhead.  He had 
difficulty using his hand and arm at the shoulder level.  He 
could carry up to 10 pounds without any difficulty.  He had 
stopped doing his usual sports activities.  He could comb his 
hair with his arm and reach his mouth.  He could reach the 
perineal area and his opposite axilla.  He could get around 
to his back pocket.

On examination the veteran had a 6-centimeter well-healed 
anterior incision over the left shoulder.  He was tender on 
palpation over the acromioclavicular joint on the left side.  
There was not much wasting or atrophy.  He was nontender over 
the suprascapular notch area.  He had some tenderness over 
the midportion of the shoulder incision.  Supraspinatus 
muscle strength was weaker on that side than on the opposite 
side.  Active total elevation was to 155 degrees and passive 
total elevation with the veteran supine was to 130 degrees.  
External rotation was to 40 degrees.  Passive external 
rotation was to 90 degrees and abduction to 40 degrees.  He 
could get his thumb up to T12.  An impression of continued 
shoulder pain was made.  The examiner commented he did not 
think the veteran would be able to continue to carry out all 
the duties of a truckdriver.  He felt he could probably 
handle the driving part but would have trouble with the 
lifting.  He thought the weight restriction was appropriate.  
He thought the veteran would have to consider some alternate 
kind of work.  

A VA outpatient treatment record dated in June 1994 reflects 
that abduction of the left shoulder was from 0 degrees to 160 
degrees and flexion to 160 degrees.  There was tenderness 
involving the shoulder.  

Another VA outpatient treatment record dated in February 1995 
reflects that there was no swelling, erythema, effusion or 
warmth of the left shoulder.  There was a limited range of 
motion secondary to pain.  

The veteran was afforded a VA orthopedic examination in June 
1998.  It was indicated that during service the veteran had a 
straining problem with his shoulder.  He developed an 
impingement-type syndrome.  He had undergone surgical 
decompression in 1993.  It was stated that he had done better 
postoperatively.  Since that time though, he still had 
chronic problems.  He still had pain, occasional weakness, 
stiffness and fatigability.  He would have flare-ups perhaps 
2 or 3 times a year where he had more acute pain and had to 
get a Cortisone injection for it that helped to some degree, 
at least on a temporary basis.  He had been taking some 
medication for the shoulder in the past but currently was not 
taking any medication.  He was not wearing any braces or 
slings.  He was able to function at work.  He worked as a 
truckdriver and was able to do that job.  He was also able to 
perform his normal daily activities.  

Physical examination of the left shoulder showed a well-
healed anterior scar.  He had some tenderness and soreness 
and slight crepitation of motion.  There was pain with active 
motion.  He could flex the shoulder to 155 degrees.  He could 
abduct the shoulder to 140 degrees.  Internal and external 
rotation was to 75 degrees with pain at the extremes of 
motion.  Passively, he could forward flex and abduct about 
170 degrees.  He still had 75 degrees of internal and 
external rotation.  No atrophy in the shoulder was 
identified.  He had good strength in the rotator cuff muscles 
and no instability was identified.  An X-ray study of the 
left shoulder showed minimal arthritis.  

The diagnosis was postoperative impingement syndrome of the 
left shoulder.  The examiner commented that the veteran was 
able to perform his normal job and normal daily activities 
with his shoulder.  He stated that during flare-ups he could 
have a more limited motion and more pain and more difficulty 
with his shoulder.



II.  Analysis

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 
30 percent evaluation requires that motion be limited to 
25 degrees from the side.  38 C.F.R. Part 4, Code 5201.  

A 20 percent evaluation is warranted for frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint of the minor upper extremity with guarding of movement 
only at the shoulder level or with guarding of all arm 
movements.  38 C.F.R. Part 4, Code 5202.

Malunion of the clavicle or scapula of the major or minor 
extremity or nonunion without loose movement, warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. Part 4, Code 
5203.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Code 5003.  

Rating agencies will handle cases affected by change of 
medical findings or a diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical/industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic-depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, et cetera, 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the new evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

The above provisions apply to ratings which have continued 
for long periods of time at the same level (five years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  

In Kitchens v. Brown, 7 Vet. App. 320 (1995), the appellant's 
disability rating had been reduced by the VA regional office.  
In reviewing the decision, the Board found that the 
"preponderance of the evidence was against the veteran's 
claim for restoration."  On appeal, the Court held that "the 
Board improperly reversed the standard of proof by requiring 
the appellant to prove entitlement to restoration of his 
previous...rating."  The Court noted that the burden is on the 
Board "to establish, by a preponderance of the evidence that 
a rating reduction is warranted."

In this case, the evidence reflects that when the veteran was 
awarded a 20 percent evaluation for his left shoulder 
disability in the July 1992 rating action, he had pain with 
range of motion in any direction.  He had generalized 
capsular tenderness of the left shoulder and his grip was 
decreased on the left when compared with the right.  He had 
diffuse pain over the insertion of the rotator cuff muscles.  
The record further reflects that the veteran had 
decompression of the left shoulder in August 1993 at a VA 
medical center.  

When the veteran was afforded the orthopedic examination for 
the VA in March 1994, the incision over the left shoulder was 
noted to be well healed.  There was tenderness on palpation 
over the acromioclavicular joint on the left side.  However, 
there was not much wasting or atrophy and the veteran was 
nontender over the suprascapular notch area.  There was some 
limitation of motion of the shoulder.  

When the veteran was afforded a VA orthopedic examination in 
June 1998 he reported that he still had some pain and 
occasional weakness, stiffness and fatigability as a result 
of his left shoulder condition.  He also reported flare-ups 
of the shoulder condition about 2 or 3 times a year that 
required a Cortisone injection.  Physical examination showed 
some tenderness, soreness, and slight crepitation and pain 
with motion of the left shoulder.  There was some limitation 
of motion.  The examiner indicated that there was no atrophy 
in the shoulder.  The veteran had good strength in the 
rotator cuff muscles and no instability was identified.  An 
X-ray study showed arthritis of the shoulder, described as 
minimal in nature. 

The VA examinations have disclosed that the veteran has 
guarding of his left shoulder and he has difficulty with 
overhead lifting.  He has 2 or 3 episodes a year which are 
incapacitating although the episodes are not dislocations of 
the shoulder as such.  It appears that his functional 
limitation of motion of the shoulder is about to the shoulder 
level.  Under such circumstances, a 20 percent evaluation 
would be warranted under the provisions of Diagnostic Code 
5201.  The Board accordingly finds that the rating reduction 
in question was not warranted and that the 20 percent 
evaluation for the veteran's left shoulder condition should 
be restored.  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the veteran.  38 
U.S.C.A.§  5107.

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
and pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations have 
disclosed some pain and tenderness involving the veteran's 
left shoulder and the veteran has also reported some weakness 
and fatigability involving the shoulder.  These matters have 
been taken into consideration by the Board in evaluating the 
degree of severity of the veteran's left shoulder disability. 


ORDER

Entitlement to restoration of a 20 percent evaluation for the 
veteran's left shoulder disability is established.  The 
appeal is granted.

		
                                                  ROBERT D. 
PHILIPP	
	Member, Board of Veterans' Appeals




 

